Citation Nr: 1307934	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  08-06 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to an evaluation in excess of 20 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  A signed statement dated August 23, 2012, was received at the RO prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw the issues enumerated above.  

2.  In February 2013, the Veteran's representative notified the Board of the appellant's desire to withdraw the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for diabetes mellitus, Type II.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an evaluation in excess of 20 percent for a right knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).  A signed statement dated August 23, 2012, was received from the Veteran, in which he expressed his desire to withdraw his appeal for entitlement to service connection for diabetes mellitus, Type II, as well as entitlement to an evaluation in excess of 20 percent for a right knee disability.  In February 2013, the Board received a statement from the Veteran's representative again requesting withdrawal of the appeals contained herein.  Hence, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review such claims and they are dismissed.  


ORDER

The issue of entitlement to service connection for diabetes mellitus, Type II, is dismissed.

The issue of entitlement to an evaluation in excess of 20 percent for a right knee disability is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


